Por cuanto, en 23 de febrero de 1940 la Corte de Distrito de Guayama dictó una orden, la parte dispositiva de la cual lee como sigue:
“Por Tanto: Se declara con lugar la moción del interventor Piedad Santiago para radicar una demanda complementaria de intervención y en su consecuencia se ordena al secretario de esta corte proceda a radicar inmediatamente dicha demanda complementaria, concediéndose un término de diez días a Antonio Rivera y a Plor Rivera para formular alegaciones contra dicha demanda complementaria de intervención, el cual término de diez días empezará a contarse desde la fecha en que sean notificados de esta orden; se declara asimismo con lugar la moción de aseguramiento de sentencia del mencionado interventor y en su consecuencia se ordena que la ejecución de la sentencia en rebeldía dictada por el secretario de esta corte en 8 de diciembre de 1939 quede en suspenso en su totalidad hasta que por esta corte se resuelvan la demanda original y la demanda complementaria de intervención o hasta que otra cosa se disponga en contrario.”
*950PoR cuanto, el dicho interventor ha solicitado la desestimación de una apelación interpuesta por el demandante Antonio Rivera en el pleito original, fundado en que dicha orden es inapelable.
PiOR cuanto, los hechos en este caso son distintos de los del caso de Carle Dubois v. Benítez, 44 D.P.R. 401, citado por el apelante, siendo la suspensión de la ejecución de la sentencia un mero inci-dente de la intervención concedida.
PoR tanto, y por los motivos expresados en la opinión emitida por voz del Juez Presidente de este tribunal el día 5 del mes en curso, resolviendo otra cuestión más o menos igual surgida' en este mismo pleito (ante pág. 205), se declara con lugar la moción de la parte interventora, y se desestima el recurso.